        Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------X
UNITED STATES OF AMERICA,

                                                            MEMORANDUM AND ORDER
                 - against -
                                                             00 Cr. 1008 (NRB)
ELIJAH WILLIAMS,

                     Defendant.
-------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Presently before the Court is the pro se motion of Elijah

Williams based upon section 404 of the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194 (2018), seeking a reduction

of the 12 concurrent life sentences imposed upon him by this

Court on August 17, 2005.                 Because relief under the First Step

Act is unwarranted, we deny the motion in its entirety.

                                         BACKGROUND

     In    July    of    2005,     a     jury   convicted     Williams     of    (1)    two

counts of racketeering; (2) three counts of murder in aid of

racketeering; (3) three counts of murder while engaged in a

narcotics       conspiracy;        (4)    three    counts     of    possession     of    a

firearm    during       and   in   relation       to   murder;     (5)   one    count   of

conspiracy to commit money laundering; and (6) one count of

conspiracy to distribute and possess with intent to distribute

50 grams or more of crack cocaine (“crack”) and at least 500

grams     but    less    than      5     kilograms     of    cocaine     (“Count       8”).
      Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 2 of 13



Williams received a sentence of life imprisonment for all but

one of the 13 counts, to run concurrently.                   For conspiracy to

commit     money    laundering,   Williams     received     a    sentence      of    10

years, also to run concurrently with the life sentences.                            See

Judgment & Conviction (August 18, 2005), ECF No. 197.1

      Count 8 is the only subject of this motion.                  At the time of

sentencing,        the   mandatory   minimum         for   Count    8    was      life

imprisonment, but nevertheless, the Probation Office calculated

the guidelines range for the count.                 This calculation was based

on   the     then-undisputed      fact       that     Williams     and      his     co-

conspirators distributed at least 250 kilograms of crack, as

reflected in the Probation Office’s Presentence Investigation

Report, dated August 24, 2005 (the “PSR”).                   See PSR ¶¶ 31-33,

44, 74.     Probation calculated a combined adjusted offense level

subtotal     of     44   under    the    then-applicable           United      States

Sentencing Guidelines (“U.S.S.G.” or “Guidelines”) for Count 8,

derived from a base offense level of 38, plus a four-level role

adjustment pursuant to U.S.S.G. § 3B1.1(a) and an additional

two-level specific offense adjustment pursuant to § 2D1.1(b)(1).

Probation then applied a multiple count adjustment pursuant to

§ 3D1.4 for a combined adjusted offense level of 53.                     PSR ¶¶ 79-

87. Given Williams’ Criminal History Category of VI – based on

1     The Second Circuit affirmed Williams’ conviction and sentence on direct
appeal. See United States v. Williams, Nos. 05-6036, 05-6038, 05-6065, 2007
WL 3105760 (2d Cir. Oct. 23, 2007) (summary order), cert. denied, 552 U.S.
1223 (2008).


                                         2
        Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 3 of 13



Williams’        “three     prior    felony      convictions        involving         drug

distribution and one prior conviction for a crime of violence” –

the resulting Guidelines range was life imprisonment.                           PSR ¶¶

110, 140.2

        Williams’ instant motion was filed pro se on December 11,

2019.     See ECF No. 335.           The Government responded by letter on

May 1, 2020, see ECF No. 347, and Williams responded to the

Government’s May 1, 2020 letter on July 29, 2020.                         See ECF No.

351.

                                     DISCUSSION

        Williams’         motion     seeks       relief      under        18     U.S.C.

§ 3582(c)(1)(B) and the First Step Act.                     Section 3582(c)(1)(B)

provides     that       “the    court     may    modify     an    imposed      term     of

imprisonment       to     the   extent    otherwise       expressly      permitted     by

statute     or    by    Rule    35   of    the    Federal        Rules   of    Criminal

Procedure.”         Here, the statute relied on by Williams is the

First Step Act, which makes retroactive certain provisions of

the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.

2372.


2     Williams’ counsel raised no objections to the PSR save for one issue
regarding the account of a prior state conviction which had no bearing on the
calculation of the Guidelines range. Sentencing Tr. (Aug. 17, 2005) 3:10-21.
Williams later sought relief based on a claim of ineffective assistance of
counsel citing, inter alia, his counsels’ failure to object to the drug
quantity stated in the PSR. See Mem. and Order, July 28, 2011, ECF No. 268.
The Court rejected this ground for relief noting that Williams “was facing a
mandatory life sentence for his convictions for murder in aid of
racketeering, and thus any objection based on drug quantity calculations
would have had no impact on his sentence.” Id. at 49.


                                             3
      Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 4 of 13



      As relevant here, section 2 of the Fair Sentencing Act

increased the amount of crack required to trigger the mandatory

minimum penalties set forth in 21 U.S.C. § 841(b)(1)(A) from 50

grams to 280 grams.           As enacted, this provision of the Fair

Sentencing     Act     was   prospective     only,   i.e.      applicable    to

offenders sentenced after the statute’s effective date.                     The

First Step Act allows a court that had previously imposed a

sentence for a “covered offense” to “impose a reduced sentence

as if section[ ] 2 . . . of the Fair Sentencing Act . . . were

in   effect   at     the   time   the   covered   offense     was   committed.”

Section     404(a)    defined     “covered   offense”    to    include    those

modified by “section 2 . . . of the Fair Sentencing Act of

2010.”    Significantly, the First Step Act further provides that

“[n]othing in [section 404] shall be construed to require a

court to reduce any sentence pursuant to this section.”                  Id. at

§ 404(c).

      The Government acknowledges, and the Court concurs, that

Williams satisfies the procedural prerequisites for eligibility

set forth in section 404(c) of the Act.                 The Government also

acknowledges, and the Court concurs, that because the First Step

Act had the effect of reducing Williams’ statutory mandatory

minimum sentence for Count 8 from a previous minimum of life

imprisonment, he is eligible to seek a reduction in his sentence

for his drug conspiracy conviction under the First Step Act.


                                        4
       Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 5 of 13



See United States v. Holloway, 956 F.3d 660, 666 (2d Cir. 2020).

Nevertheless, the Government argues that sentence reduction is

not warranted in this case.

       i.    Count 8

       The Government and Williams dispute whether the Court may

consider the PSR’s 250 kilograms drug quantity calculation, or

instead must base its sentence on the quantity found by the jury

– here, “at least” 50 grams – under Apprendi v. New Jersey, 530

U.S.   466   (2000)     and    that   case’s    progeny.            The       Government’s

submission in opposition to Williams’ motion predated the Second

Circuit’s recent decision in United States v. Davis, 961 F.3d

181 (2d Cir. 2020), which clarified that a prisoner is eligible

for First Step Act relief where the drug quantity threshold for

the    covered   offense        was   raised,        even    where        a    judge    had

determined that the drug quantities at issue exceeded the new

threshold.       It    left    unresolved      how    a     court    should         consider

judicially determined drug quantities in calculating a revised

sentence     under    the     First   Step   Act.         Regardless,          it    remains

indisputable that courts are not required to grant resentencing

in a case where they do not consider it warranted.                            This is such

a case.

       Considering only the 50-gram quantity expressly found by

the jury, Williams still faces a statutory sentencing range of

10 years to life imprisonment.                 This is the applicable range


                                         5
       Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 6 of 13



under 21 U.S.C. § 841(b)(1)(B) where the defendant has a prior

conviction for a “serious drug felony.”3                     The statute defines

“serious    drug     felony”   as   “an       offense    described     in   section

924(e)(2) of title 18 for which — (A) the offender served a term

of imprisonment of more than 12 months; and (B) the offender’s

release from any term of imprisonment was within 15 years of the

commencement of the instant offense.”                    21 U.S.C. § 802(57).

Section 924(e)(2) of title 18 in turn describes a serious drug

offense as, inter alia, “an offense under State law, involving

manufacturing,       distributing,     or      possessing       with   intent   to

manufacture or distribute, a controlled substance . . . for

which a maximum term of imprisonment of ten years or more is

prescribed by law.”

       Here,   the    Government     filed      a    prior    felony   information

charging that Williams was previously convicted of, among other

charges,    possession     with     intent          to   deliver   a    controlled

substance under Pennsylvania law, to wit 192 grams of crack,

which crime has a maximum term of imprisonment of 10 years,4 and

for which Williams was sentenced to three to eight years, of

which he served a term of three years’ imprisonment.                   PSR ¶¶ 20,

103.   He was released for this offense less than two years prior


3     See Apprendi, 530 U.S. at 490 (“Other than the fact of a prior
conviction, any fact that increases the penalty for a crime beyond the
prescribed statutory maximum must be submitted to a jury, and proved beyond a
reasonable doubt.”) (emphasis added).
4
      35 Pa. Stat. Ann. § 780-113(f)(1.1).


                                          6
        Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 7 of 13



to the instant drug offense.                  Id. ¶ 109.        Williams is therefore

still      subject        to    life       imprisonment             under      21        U.S.C.

§ 841(b)(1)(B).

        Further, given that Williams is a “Career Offender” within

the   meaning       of   the   Guidelines,          Williams’      base     offense       level

would    be   37.        See   PSR   ¶   90;       U.S.S.G.    §    4B1.1(b).            With    a

criminal      history     category       of    VI,    id.,     Williams’       recommended

Guidelines      sentence        would     be       between     360        months    to     life

imprisonment.        See U.S.S.G. Ch. 5 Pt. A.

        As noted earlier, irrespective of any changes in the law,

the     Court       is    specifically         accorded        discretion           to     deny

resentencing under the First Step Act.                        Here, life imprisonment

remains an appropriate sentence for Count 8.                                The PSR found

based    on   the    undisputed      trial         testimony       that    Williams’       drug

conspiracy involved at least 250 kilograms of crack – almost 900

times the amount required to meet the new mandatory minimum

triggers set forth under the amended statute.                         PSR at 30.5          This

was   in   addition       to   the   PSR’s         finding     that   Williams       was        an

organizer     and    leader     of   his      drug-distribution            enterprise       and


5     The Davis court contemplates that the original drug quantities found by
a PSR or court prior to sentencing could properly be considered in a court’s
exercise of its discretion to deny relief. Davis, 961 F.3d at 191 (rejecting
government’s argument that defendants who would otherwise have been charged
with greater drug quantities, had the current statutory regime been in
effect, receive an “unwarranted procedural windfall,” because “[s]ection 404
relief is discretionary, after all, and a district judge may exercise that
discretion to deny relief where appropriate.”). See also United States v.
Allen, 384 F. Supp. 3d 238, 243, n. 6 (D. Conn. 2019) (using the judicially
determined drug quantity in calculating the new Guidelines ranges).


                                               7
       Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 8 of 13



that he possessed a firearm in his drug-trafficking activities,

PSR   ¶¶    75,    77,6    and    leads   the   Court     to    conclude    that    life

imprisonment, while at the high end of the statutory range and

sentencing guidelines, remains an appropriate sentence.

      Finally,          Williams’      account       of        his   post-conviction

productivity and relative good behavior does not move the Court

to    alter       our     prior    conclusion    that      a     sentence    of     life

imprisonment        appropriately         reflects   the       seriousness    of     the

offenses for which Williams was convicted, which, apart from a

massive narcotics scheme, included three counts of murder in

relation to a narcotics conspiracy and three counts of murder in

aid of racketeering.              See § 18 U.S.C. § 3553(a)(2)(A).7               In any

event, any reduction to Williams’ sentence on Count 8 would be

entirely academic, as he would remain imprisoned under his 11

other life sentences, which run concurrently.

      ii.     Remaining Counts

      Williams argues that because he is eligible for First Step

Act relief for his drug conspiracy count, the Court “has the

authority to reduce [his] entire sentence,” including sentences


6     While the Government in its submission incorrectly argues that the
Court should add these enhancements after applying the offense level
applicable under the Career Offender table, U.S.S.G. § 4B1.1, nothing
prevents the Court from considering these enhancements in determining the
appropriate sentence within the applicable guidelines.
7     See United States v. Rose, 379 F. Supp. 3d 223, 234 (S.D.N.Y. 2019)
(“Moreover, even if consideration of § 3553(a) factors is not expressly
required by the First Step Act, the Court concludes that it is appropriate to
use that familiar framework to guide the exercise of discretion conferred by
the First Step Act.”).


                                            8
        Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 9 of 13



rendered for non-drug related convictions.                        However, this runs

contrary to the language of 18 U.S.C. § 3582(c)(1)(B), which

permits modification of an imposed term of imprisonment only to

the     extent    “expressly        permitted     by     statute.”          18   U.S.C.

§ 3582(c)(1)(B).          Further, it is contrary to the holdings of

this    Court     and    others     that    the     First    Step     Act    does     not

“expressly permit[]” a full or plenary resentencing “carr[ying]

with it all of the procedural trappings and collateral effects

of the original sentencing.”               United States v. Williams, No. 00

Cr. 1008 (NRB), 2019 WL 5791747, at *5 (S.D.N.Y. Oct. 17, 2019),

appeal denied, Case No. 19-3637 (2d Cir. Jan. 13, 2021) (quoting

Rose,    379     F.   Supp.    3d   at    232);   see    also      United   States     v.

Martinez,      Case     No.    04   Cr.    48-20,    2019     WL    2433660,     at   *3

(S.D.N.Y. June 11, 2019) (“The Court notes that nearly every

other court to address the issue has also held that the First

Step Act does not contemplate plenary resentencings.”).                          In any

event, Williams provides no rationale for why this Court should

reconsider his sentences for the non-drug related counts of his

conviction,       and   this    Court     declines      to   do    so.8     Similarly,




8     Williams argues with respect to counts five, six and seven for violent
crimes in aid of racketeering that the PSR improperly referenced sentencing
guidelines for first-degree murder whereas the indictment, he asserts, only
supports the charge of second-degree murder. Williams ignores the fact that
regardless, the mandatory minimum sentence is life imprisonment. 18 U.S.C. '
1959(a).


                                            9
      Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 10 of 13



Williams is not entitled to be present for a new sentencing

hearing.9

      iii. Firearms Counts

      Lastly,     Williams         argues     that    counts     12,    13     and   14    for

possessing      firearms       in    relation        to   violent      crimes    under      18

U.S.C.    §    924(j)   must        be   dismissed        in   light    of   the     Supreme

Court’s decision in United States v. Davis, 139 S. Ct. 2319

(2019).       The Court first notes that, rather than First Step Act

relief, Williams appears to be seeking habeas relief under 28

U.S.C.    §    2255.         The    Court,     however,        lacks   jurisdiction         to

consider      this    type    of     relief    having       already     denied       a   prior

§ 2255 motion by Williams attempting to overturn his conviction.

See Williams v. United States, No. 00 CR. 1008 NRB, 2011 WL

3296101 (S.D.N.Y. July 28, 2011); see also Torres v. Senkowski,

316   F.3d     147,    152    (2d    Cir.     2003)       (quoting     Nuñez    v.       United

States, 96 F.3d 990, 991 (7th Cir. 1996)) (“A district court

must dismiss a second or successive petition . . . unless the

court of appeals has given approval for its filing.”).

      Nonetheless,       for        Williams’      guidance,      we    note     that       his

arguments based on Davis entirely lack merit.                            Under § 924(c)

and (j), “any person who, during and in relation to any crime of


9     Williams’ request for appointment of counsel in connection with this
motion is also denied. There is no post-conviction right to counsel in these
circumstances.  See, e.g., Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)
(“[T]he right to appointed counsel extends to only the first appeal of
right[.]”).


                                              10
       Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 11 of 13



violence or drug trafficking crime . . . for which the person

may be prosecuted in a court of the United States, uses or

carries a firearm, or who, in furtherance of any such crime,

possesses a firearm,” may be imprisoned for life if said person

“causes the death of a person through use of a firearm.”                                         A

“crime of violence” is defined by the statute as either (a) a

felony    that      “has    as     an    element          the   use,     attempted       use,   or

threatened use of physical force,” (occasionally referred to as

the    “force       clause”);         or    (b)       a     felony       that       “involves    a

substantial         risk    that      physical        force      against      the      person   or

property of another may be used in the course of committing the

offense” (occasionally referred to as the “residual clause”).

18    U.S.C.    §    924(c)(3).            The    Court         in    Davis     held    that    the

residual       clause      was   unconstitutionally                  vague    and    that   § 924

convictions         relying      on     the      residual            clause     could    not    be

sustained.       139 S. Ct. at 2336.

       Each of Williams’ § 924(j) convictions were predicated on

the substantive counts of murder in aid of racketeering of three

separate individuals for which the jury likewise found Williams

guilty.     PSR ¶¶ 15-17.               There is no question that murder is a

crime of violence under the force clause, which is unaffected by

Davis.     United States v. Sierra, 782 F. App'x 16, 20 (2d Cir.

2019) (summary order) (“[M]urder is a crime involving the use of

[physical] force. . . .                 Accordingly, [defendant]’s convictions


                                                 11
       Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 12 of 13



are    crimes     of    violence     within     the    meaning    of   18   U.S.C.   §

924(c).”); United States v. Erbo, No. 08 Civ. 2881, 2020 WL

6802946,     at        *3   (S.D.N.Y.     Nov.     19,    2020)    (“[Defendant]'s

contention      that        murder   in    aid    of     racketeering       does   not

constitute a ‘crime of violence’ under Section 924(c)’s force

clause must fail.”).

                                          CONCLUSION

       We conclude that Williams is not entitled to a reduction of

his sentence pursuant the First Step Act.                         Accordingly, his

motion for relief is denied in its entirety and the Clerk of

Court is directed to terminate the motion pending at ECF No.

335.

             SO ORDERED.

Dated:       New York, New York
             March 2, 2021


                                                 ____________________________
                                                     NAOMI REICE BUCHWALD
                                                 UNITED STATES DISTRICT JUDGE




                                           12
     Case 1:00-cr-01008-NRB Document 356 Filed 03/02/21 Page 13 of 13



Defendant (pro se)
Elijah Williams

A copy of the foregoing Memorandum and Order have been mailed to
the following:
Elijah Williams (#02152-748)
USP VICTORVILLE
U.S. PENITENTIARY
P.O. BOX 3900
ADELANTO, CA 92301




                                   13
